DETAILED ACTION
1.          Claims 1-4, 8-11, 15-18, and 22-25 have been examined and are pending.

Information Disclosure Statement
2.          The information disclosure statements (IDS) submitted on 12/01/2020, 2/03/2021 and 3/25/2021 been found to be in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

Allowable Subject Matter
3.          Claims 1-4, 8-11, 15-18, and 22-25 are allowed.
4.          The following is an examiner’s statement of reasons for allowance: a completed search of the available patent literature and non-patent literature has been conducted by the Examiner and none of the cited references either suggest or disclose, individually or in combination, a method comprising at least the steps of indicating to a user equipment (UE) at least one reference signal (RS) in K pieces of transmission configuration information (TCI) information, wherein said indicating to the UE the at least one RS in the number K of TCI information comprises indicating one piece of target TCI information in the number K of TCI information to the UE, and in two RSs comprised in the target TCI information, instructing the UE to use an RS corresponding to a spatial QCL parameter and configured for measurement on the RS to determine whether a link quality corresponding to a physical downlink control channel (PDCCH) 

The following non-patent literature documents made of note and previously made of record are:
ERICSSON: "On beam indication, measurement, and reporting", 3GPP DRAFT; R1-1716350 ON BEAM INDICATION, MEASUREMENT, AND REPORTING, 3RD GENERATION PARTNERSHIP PROJECT (3GPP), MOBILE COMPETENCE CENTRE ; 650, ROUTE DBS LUCIOLES ; F-06921 SOPHIA-ANTIPOLIS CEDEX; vol, RAN WG1, no. Nagoya, Japan; 20170918 - 20170921 17 September 2017, XP051339805; and
D2f SAMSUNG: "On Beam Management, Measurement and Reporting", 3GPP DRAFT; R1-1717805„V6, 3RD GENERATION PARTNERSHIP PROJECT (3GPP), MOBILE COMPETENCE CENTRE ; 650, ROUTE DBS LUCIOLES ; F-06921 SOPHIA-ANTIPOLIS CEDEX ; FRANCE, vol. RAN WG1, no. Prague, CZ; 20171009 - 20171013 8 October 2017, XP051340791

The above IDS documents address a previous set of claims, but the above NPL documents do not expressly disclose the features of:
“…indicating one piece of target TCI information in the number K of TCI information to the UE, and in two RSs comprised in the target TCI information, instructing the UE to use an RS corresponding to a spatial QCL parameter and configured for measurement on the RS to determine whether a link quality corresponding to a physical downlink control channel (PDCCH) corresponding to the RS satisfies a predetermined threshold”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.         The prior art made of record (please see attached PTO-892) and not relied upon is considered pertinent to applicant's disclosure.
US PGPub 2019/0141693 A1 to Guo et al. at [0303-0310], [0316], [0324], [0329-0330]; and
US PGPub 2019/0174466 A1 to Zhang et al. at [0095], [0136].

6.          Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN H ELLIOTT IV whose telephone number is (571)270-7163.  The examiner can normally be reached on M, T, R, F 5:00 AM-5:00 PM, W 5:00 AM-3:00 PM (EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


BENJAMIN H. ELLIOTT IV
Primary Examiner
Art Unit 2474



/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        April 6, 2021